Citation Nr: 0925692	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral anterior-
tibial compartment syndrome.

2.  Entitlement to an initial compensable evaluation for 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from December 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) which, in part, 
granted service connection for headaches and assigned an 
initial noncompensable (0 percent) disability rating and 
denied service connection for bilateral compartment syndrome. 

The Veteran's appeal was previously before the Board in 
September 2008 when the Board remanded the case for further 
action by the agency of original jurisdiction.  The case has 
been returned to the Board for further appellate action. 

The issue of entitlement to service connection for bilateral 
compartment syndrome of the legs is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's headaches occur on a daily basis and have 
caused nausea and vomiting on occasion; they do not prevent 
him from performing his daily routine, to include driving, 
and have not been shown to cause severe economic impact. 


CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation 
for headaches have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1-4.10, 4.20, 4.124a, Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from the initial evaluations provided 
after grant of service connection.  The courts have held that 
where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The issue in this 
appeal arises from the Veteran's disagreement with the rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, supra.  In this instance, there has been no 
allegation of prejudice by the Veteran.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Analysis

The veteran's headaches are currently assigned a 
noncompensable disability rating under Diagnostic Code 8100.  
That code provides a noncompensable rating migraine attacks 
that are less frequent than listed under the criteria for a 
10 percent rating.  A 10 percent evaluation is warranted for 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), p. 1461, "prostration" is 
defined as "A marked loss of strength, as in exhaustion." 

The Veteran underwent a VA peripheral nerves examination in 
December 2004.  He presented with complaints of headaches 
that occurred about 3 to 4 times a week which lasted about 30 
minutes.

The Veteran underwent a VA neurological examination in 
December 2008.  The Veteran reported experiencing frequent, 
throbbing headaches accompanied by nausea and vomiting from 
2003 to 2004.  He still experienced headaches 2 to 3 times a 
week which were accompanied by phototobia and loud tinnitus 
in both ears.  He worked as a detective and was able to 
drive.  The diagnosis was migraine headaches.

In March 2009 the Veteran underwent a VA examination for his 
headaches.  The examiner noted that the Veteran's headaches 
had not changed since his VA examination in December 2008.  
The Veteran reported experiencing daily headaches and at 
least once a week and occasionally more often his headaches 
became quite severe and he had to take time off from his work 
and go home and rest in a dark isolated environment to obtain 
some relief.  The diagnosis was migraine headaches related to 
stress that were not responding to conventional therapy.

None of the VA examiners explicitly stated whether the 
Veteran's headaches were prostrating.  However, the March 
2009 VA examiner noted that the Veteran experienced headaches 
at least once a week and occasionally more often that  the 
headaches became quite severe to the point where he had to 
take time off from his work and go home and rest.  The need 
to miss work suggests prostrating attacks.  As the best and 
most recent evidence suggests prostrating attacks (whether of 
migraines or tension headaches) occurring more than once per 
month, a 30 percent rating is warranted for the Veteran's 
disability.

However, the evidence of record does not indicate that his 
disability is productive of severe economic inadaptability.  
Specifically, the December 2008 VA examiner noted that the 
Veteran worked as a detective and was able to drive.  As 
such, the criteria for a rating in excess of 30 percent under 
Diagnostic Code 8100 are not approximated.  38 C.F.R. §§ 4.7, 
4.21 (2008).

The benefit of the doubt is resolved in the Veteran's favor 
to the extent indicated.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the VA findings of the VA examinations are 
against a finding of marked interference with employment.  
The disability has not required any recent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227. See also 
VAOPGCPREC. 6-96.  


ORDER

An initial 30 percent disability evaluation for headaches is 
granted. 


REMAND

In its September 2008 remand, the Board instructed that the 
Veteran should be afforded a VA arteries, veins, and 
miscellaneous examination and the examiner should opine as to 
whether or not there is any current compartment syndrome of 
either the left or right legs diagnosed and, if so, whether 
compartment syndrome is at least as likely as not related to 
in-service treatment.

The Veteran was provided a VA examination in December 2008.  
The examiner diagnosed the Veteran with bilateral anterior 
tibial compartment syndrome of the legs.  However, the VA 
examiner did not give an etiology regarding the Veteran's 
disability.  In a January 2009 addendum, the VA examiner 
noted that since the Veteran's story of having a positive 
pressure test could not be verified and since the symptoms 
were not typical for a true compartment syndrome, he changed 
his diagnosis to a mild bilateral leg strain.  The VA 
examiner again did not give an etiology regarding the 
Veteran's disability and his addendum indicates that he might 
not have had access to the Veteran's complete claims file. 

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, a new VA examination is required. 


Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment for bilateral anterior-tibial 
compartment syndrome at VA and non-VA 
medical facilities should be secured and 
made part of the record.

2.   The Veteran should be scheduled for a 
VA examination by a qualified physician to 
determine the nature and etiology of the 
claimed bilateral anterior-tibial 
compartment syndrome.  The claims file 
must be reviewed in connection with the 
examination.  The examiner should provide 
an opinion as to whether the Veteran has 
anterior compartment syndrome of either 
the left or right leg or other condition 
to account for the reported symptoms and, 
if so, whether it is at least as likely as 
not that the compartment syndrome or other 
condition  had its onset in or is 
otherwise related to his period of 
military service. The examiner should 
describe all current manifestations of any 
diagnosed disorder.  The rationale for any 
opinion should be provided.

3.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


